        Case 1:19-cv-09928-PAE-DCF Document 33 Filed 07/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVEN MATZURA on behalf of himself and all
other persons similarly situated,
                                                                    19 Civ. 9928 (PAE) (DCF)
                                       Plaintiff,
                        -v-                                                   ORDER

MICHAELS COMPANIES, INC.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

        On January 29, 2020, defendant Michaels Companies, Inc. (“Michaels”) moved to

dismiss plaintiff Steven Matzura’s initial complaint in this case. Dkt. 14. On January 30, 2020,

the Court referred the motion to the Honorable Debra C. Freeman, United States Magistrate

Judge, for a report and recommendation. Dkt. 17. On February 11, 2020, Matzura filed an

amended complaint. Dkt. 20. On March 11, 2020, Michaels moved to dismiss Matzura’s

amended complaint. Dkt. 25.

        On July 10, 2020, the parties filed a joint letter, addressed to Judge Freeman,

“request[ing] a stay of the proceedings in this action, pending the ruling of the Second Circuit

Court of Appeals’ review of rulings on similar motions to dismiss,” including Yovanny

Dominguez v. Banana Republic, LLC, No. 19 Civ. 10171 (GHW) (“Banana Republic”) and

James Murphy v. Kohl’s Department Stores, Inc., No. 19 Civ. 9921 (GHW) (“Kohl’s”). Dkt. 32

at 1.

        The Second Circuit’s resolution of these appeals will almost certainly occasion

significant re-briefing of Michaels’ pending motion, if not the resolution of this litigation.

Further, with discovery having been stayed at the parties’ joint request, see Dkt. 30, neither party
       Case 1:19-cv-09928-PAE-DCF Document 33 Filed 07/10/20 Page 2 of 2



would be prejudiced by the Court’s waiting for guidance from the Circuit regarding identical

issues. Accordingly, the Court administratively terminates Michaels’ motion to dismiss, without

prejudice to its ability to refile its motion subsequent to the Circuit’s decision in Banana

Republic, Kohl’s, or another case presenting the same issue. The parties are directed to submit a

joint status letter within one week of the Second Circuit’s issuance of such a decision. In the

interim, the Court grants the parties’ motion for a stay of this case.

       The Clerk of Court is respectfully directed to terminate the motions pending at dockets 25

and 32, and to stay this case.

       SO ORDERED.

                                                             PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: July 10, 2020
       New York, New York




                                                  2
